 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     ELIZABETH SOWA,
 7
                                Plaintiff,                 CASE NO. 2:21-cv-00459-RAJ-BAT
 8
             v.                                            ORDER GRANTING MOTION TO
 9                                                         AMEND COMPLAINT
     RING AND PINION SERVICE INC d/b/a
10   RANDY'S WORLDWIDE SERVICE,

11                              Defendant.

12          Plaintiff Elizabeth Sowa requests leave to file a First Amended Complaint to add claims

13   under Title VII and RCW 49.62, and to modify and add factual allegations. Dkt. 14; Dkt. 16

14   (Declaration of Joe Shaeffer, Exh. 1 (redlined version); Exh. 2 (signed First Amended

15   Complaint). Defendant did not file any brief in opposition.

16          Plaintiff filed this action on April 6, 2021. Dkt. 1. Defendant filed an answer on May 18,

17   2021. In the meantime, Plaintiff filed a charge with the EEOC, a prerequisite to bringing claims

18   under Title VII of the Civil Rights Act of 1964 and has received a Notice of Right to Sue letter.

19   Dkt. 11, Ex. 4. The Court has not yet issued a Scheduling Order and therefore, there is no

20   deadline for amendment of pleadings.

21          “The court should freely give leave” to amend a pleading “when justice so requires.” Fed.

22   R. Civ. P. 15(a)(2). Rule 15’s instruction to freely give leave to amend is “to be applied with

23   extreme liberality.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)

     (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)). The

     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 1
 1   Supreme Court has identified the following, very limited set of circumstances under which leave

 2   should not be granted: “undue delay, bad faith or dilatory motive on the part of the movant,

 3   repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

 4   opposing party by virtue of allowance of the amendment, futility of amendment, etc.” Foman v.

 5   Davis, 371 U.S. 178, 182 (1962). “[P]rejudice to the opposing party carries the greatest weight,”

 6   and “absent prejudice, or a strong showing of any of the remaining Foman factors, there exists a

 7   presumption under Rule 15(a) in favor of granting leave to amend.” Eminence Capital, LLC v.

 8   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

 9          No prejudice to the opposing party will result from the amendment sought here, nor are

10   any of the other Foman factors applicable. This case is extremely early in litigation, and the

11   parties have only recently exchanged initial disclosures. Plaintiff seeks to add two new claims

12   that arise out of the same facts alleged in her original complaint, a Title VII claim that needed to

13   be exhausted through the EEOC prior to filing, and a claim under Washington’s new statute

14   governing non-competition agreements, RCW 49.62. And, Defendant does not oppose the

15   amendment.

16          Accordingly, it is ORDERED that Plaintiff’s motion to amend (Dkt. 14) is GRANTED;

17   the Clerk is directed to file the First Amended Complaint at Dkt. 16 (pages 14-19).

18          DATED this 12th day of July, 2021.

19

20                                                         A
                                                           BRIAN A. TSUCHIDA
21                                                         United States Magistrate Judge

22

23



     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 2
